Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 7 November 1793
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Monticello Nov: 7: 1793.

I have inclosed and addressed to you today the papers you left with Patsy except the pamphlet (No. 21. The political state of Europe: July.) which I take the liberty to keep till the next post that I may have the
 
satisfaction of reading it: I did not see these papers till today. I have inclosed allso three letters, one found among the papers mentioned, one on the table in the dining room, and one which I have just received, addressed to yourself.
We have had much wet weather since you left us which has greatly brightened our prospects of Wheat another year. There has not been rain enough however to render the river navigable. Biddle is very active and well contented in his situation: in 4 or 5 days he takes the reins in his own hands. Watson has arrived and is at work as you ordered. The man whom you left ill has had a hard time of it, his disorder having terminated in a general swelling which I have no doubt is dropsical: Gilmer being confined with his legs, and his assistant absent constantly he has had no medical aid: by much attention we have placed him, I am in hopes, out of danger, the swelling having abated considerably and an alarming palpitation of the heart, produced I think by obstruction from water, subsided. There has been no other sickness.
We are all in perfect health and happy when we can forget the risk you are runing.
Martha and Maria remind you of their love. I am Dr. Sir your most sincerely affectionate friend & hble Servt.

Th: M. Randolph

